Citation Nr: 9929008	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  98-01 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to the assignment of a higher disability 
evaluation for right patella chondromalacia, postoperative, 
with right anteromedial tibial tubercle transfer and 
fracture, right proximal tibia, currently evaluated as 10 
percent disabling.

2.  Entitlement to the assignment of a higher disability 
evaluation for chondromalacia, left patella, currently 
evaluated as 10 percent disabling.

3.  Entitlement to the assignment of a higher disability 
evaluation for status post arthroscopy, left shoulder, with 
shaving of synovial flap from superior glenoid, currently 
evaluated as 10 percent disabling.

4.  Entitlement to the assignment of a higher disability 
evaluation for right elbow laceration with residual scar, 
currently evaluated as noncompensable.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1984 to August 
1984, and from July 1989 to July 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.  A notice of disagreement (NOD) as to 
this decision was received in August 1997, and a statement of 
the case was issued in December 1997.  A substantive appeal 
was received in January 1998.  The veteran's appeal also 
originally included the issues of a higher evaluation for 
service-connected bilateral tinnitus and for the denial of 
service connection for refractive error of the eyes.  The 
issues of higher evaluations for a nervous condition, a right 
shoulder condition, a left wrist condition, a bilateral 
hearing loss, and fracture, left great toe, and for the 
denial of service connection for a bilateral ankle condition, 
were not appealed.  A November 1997 rating decision granted a 
10 percent evaluation for tinnitus, the maximum rating 
allowable under the Schedule for Rating Disabilities.  The 
veteran's January 1998 substantive appeal did not include 
this issue.  By a March 1998 statement the veteran withdrew 
the issue of service connection for refractive error of the 
eyes.

The March 1997 rating decision on appeal granted the 
veteran's request for service connection for status post 
arthroscopy, left shoulder, with shaving of synovial flap 
from superior glenoid, assigning a noncompensable evaluation, 
effective July 21, 1996.  In September 1998, during the 
pendency of this appeal, the RO increased the evaluation for 
to 10 percent disabling, effective July 21, 1996.  Inasmuch 
as the grant of a 10 percent evaluation is not the maximum 
benefit for this disability under the rating schedule, and as 
the veteran has not expressly indicated that he wishes to 
limit his appeal to that particular rating, the claim for an 
increased evaluation for that disability remains in 
controversy, and hence, is a viable issue for appellate 
consideration by the Board.  See AB v. Brown, 6 Vet. App. 35, 
38-39 (1993).


FINDINGS OF FACT

1.  The veteran's right patella chondromalacia, 
postoperative, with right anteromedial tibial tubercle 
transfer and fracture, right proximal tibia, is productive of 
symptomatology which more nearly approximates moderate knee 
disability.

2.  The veteran's chondromalacia, left patella, is manifested 
by complaints of pain  with clinical evidence of tenderness 
over the medial and lateral aspects of the retropatellar 
surfaces and on palpation of the articular surfaces of the 
femoral condyles medially and laterally which is productive 
of no more than slight disability.

3.  The veteran's status post arthroscopy, left shoulder, 
with shaving of synovial flap from superior glenoid, is 
manifested by complaints of pain, but does not result in 
limitation of the arm at shoulder level. 

4.  The veteran's right elbow laceration with residual scar 
is manifested by a nontender, well-healed scar, which causes 
no limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to assignment of a 20 
percent evaluation for right patella chondromalacia, 
postoperative, with right anteromedial tibial tubercle 
transfer and fracture, right proximal tibia, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5262 (1998).

2.  The criteria for the assignment of a higher disability 
evaluation for chondromalacia, left patella, currently 
evaluated as 10 percent disabling, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5262 (1998).

3.  The criteria for the assignment of a higher disability 
evaluation for status post arthroscopy, left shoulder, with 
shaving of synovial flap from superior glenoid, currently 
evaluated as 10 percent disabling, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code  5203 (1998).

4.  The criteria for the assignment of a higher disability 
evaluation for right elbow laceration with residual scar, 
currently evaluated as noncompensable, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.118, Diagnostic Code 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for the increased 
evaluation is well-grounded.  38 U.S.C.A. § 5107(a); Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  Further, after 
reviewing the evidence of record, including VA examination 
and outpatient reports, the Board is satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The Court has held that at the time of an initial rating in 
an original claim separate ratings can be assigned for 
separate periods of time based on facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119, 125 (1999) The Board notes that all ratings for the 
veteran's service-connected disabilities are effective July 
21, 1996, the date of the veteran's discharge from active 
duty.  Thus, the Board will consider whether higher ratings 
are warranted subsequent to that date.

I.  Right knee

The veteran's service medical records indicate a history of 
knee pain with no history of trauma.  Diagnostic arthroscopy 
in October 1994 confirmed chondromalacia of the right 
patella.  Right anteromedial tibial tubercle transfer surgery 
was performed in May 1995.  Subsequently a fracture of the 
proximal right tibia was found.

An October 1996 VA examination report notes only the history 
of the veteran's disabilities and the veteran's then-current 
complaints, with knee X-ray reports revealing thickening of 
the cortex with sclerosis of the proximal diaphysis of the 
tibia; two stabilization screws present within the proximal 
aspect of the right tibia from the lateral to medial 
approach; findings represent either post traumatic or post 
surgical changes; no other bony abnormalities of either knee 
identified.  There were no physical examination findings. 

During a September 1997 VA orthopedic examination the veteran 
complained of constant aching in his right knee, but no give 
away or locking up was reported.  A healed, non-tender, non-
keloid scar was found on the lateral aspect of the right 
knee, and a palpable screw head was found on the lateral 
aspect of the right anterior tibial tuberosity.  Upon 
physical examination no gross palpable tenderness, bony 
deformity, edema, effusion, or discoloration was found.  No 
gross laxity per Drawer test was found, and varus/valgus 
stress test and McMurray's test were negative.  Clarke's test 
revealed pain.  Pre-exercise range of motion of the right 
knee was found to be extension of 3 degrees and flexion of 
115 degrees, and post exercise range of motion of the right 
knee was found to be extension of 2 degrees and flexion of 
116 degrees.  When the knee was exercised by performing 
flexion and extension with ten repetitions, facial grimacing 
was noted.  No Incoordination, excessive fatigue, or 
significant further reduction in range of motion was noted 
post exercise.  X-rays revealed sclerosis of the proximal 
diaphysis with two stabilization screws in the lateral tibial 
plateau.  The diagnosis was status post Fulkerson 
anteromedial tibial tubercle transfer and history of tibial 
plateau fracture.

A November 1997 VA hospitalization report indicates the 
screws in the right knee were removed.

During a March 1998 hearing, the veteran essentially 
testified of constant pain in his knee, loud crepitus, 
inability to stand or sit for prolonged periods of time, 
sleep disturbance, occasional give away or locking, being 
unable to squat without pain, being unable to kneel, pitting 
edema, and taking about 6 Ibuprofen a day for pain relief.

A May 1998 VA orthopedic examination report contains an 
extraordinarily thorough and detailed review of the veteran's 
right knee medical history.  The veteran reported being 
currently employed as a security guard, being on his feet for 
seven hours per day, and having pain in his knees when either 
standing or sitting for prolonged periods of time.  He also 
reported that removal of the screws resulted in a slight 
improvement, but that symptoms of pain, swelling, and 
crepitus have persisted.  He reported being unable to kneel 
on the right knee due to tenderness of the operative scar and 
also a tender lump anteriorly.  He reported the right knee 
gave way and he fell on one occasion, and locking of the knee 
joint on occasion, at about 10 degrees flexion, whereupon he 
has to manipulate the joint to extend it.  He also reported 
the pain was aggravated by weather changes, and that, due to 
his knee, he can no longer play softball, volleyball, or run.

Upon physical examination a prominent bony swelling was noted 
over the proximal tibia, anterior aspect.  Overlying this was 
found a well-healed, slightly reddened but nonraised 
operative scar.  No edema or effusion was noted in the joint.  
No ligamentous instability with varus or valgus stress was 
found, or with anterior-posterior drawer signs and Lachman's 
test.  No weakness was found in the extensor or flexor 
muscles.  Tenderness was found over the prominent swelling 
noted above.  On palpation tenderness of the articular 
surfaces of the femoral condyles and over the retropatellar 
surfaces medially and laterally was found.  Tenderness in the 
popliteal fossa was noted.  This was noted to be diffuse 
tenderness, not localized to any one structure.  No evidence 
of popliteal swelling was found in the joint.  Apprehension 
test was negative and patellar mobility was normal.  
McMurray's sign was negative.  Examination of the right knee 
for "DeLuca" requirements revealed active extension of 0 
degrees and active flexion of 125 degrees; passive extension 
of 0 degrees and passive flexion of 140 degrees; active range 
of motion following exercise was 0 degrees extension and 130 
degrees flexion.  No guarding of movement was noted when 
range of motion testing was done.  No evidence of pain, 
fatigability, incoordination, or further loss of range of 
motion post-exercise was found.  The diagnosis was 
patellofemoral syndrome, status post anteromedial tibial 
tubercle transfer, status post proximal tibial transverse 
fracture, right knee, and history of chondromalacia patella.  
The physician examiner also noted that the veteran was 
suffering from patellofemoral pain syndrome, and that the 
etiology of this condition is unknown.  He also noted that 
chondromalacia patella was also a condition of unknown 
etiology with no convincing evidence in medical literature to 
indicate it is the cause of patellofemoral pain syndrome. 

The veteran's right knee disability is currently rated as 10 
percent disabling under Diagnostic Code 5262 for impairment 
of the tibia and fibula.  A 10 percent rating is warranted 
for malunion with slight knee or ankle disability.  The next 
higher rating of 20 percent is for application for malunion 
with moderate knee or ankle disability.  

Also for consideration are the provisions of Diagnostic Codes 
5260 and 5261 for limitation of motion.  Under Diagnostic 
Code 5260, a 0 percent rating is warranted when flexion is 
limited to 60 degrees, a 10 percent rating is warranted when 
flexion is limited to 45 degrees, and a 20 percent rating is 
warranted when flexion is limited to 30 degrees.  Under 
Diagnostic Code 5261, a 0 percent rating is warranted when 
extension is limited to 5 degrees, a 10 percent rating is 
warranted when extension is limited to 10 degrees, and a 20 
percent rating is warranted when extension is limited to 15 
degrees.  The Board notes that 38 C.F.R. § 4.71, Plate II, 
indicates that the normal range of motion of the knee is 0 
degrees extension and 140 degrees flexion.  

In view of the veteran's complaints of knee instability, the 
provisions of Diagnostic Code 5257 should also be considered.  
Under this Diagnostic Code, a 10 percent rating is for 
application for slight recurrent subluxation or lateral 
instability.  The next higher rating of 20 percent is for 
application for moderate subluxation or lateral instability.  

The evidence of record clearly shows that the veteran suffers 
right knee impairment.  However, while there is clearly some 
limitation of motion as demonstrated on VA examinations, the 
reported ranges of motion do not meet the criteria for a 20 
percent rating under either Diagnostic Code 5260 or 5261.  
Moreover, objective examination has failed to detect 
persuasive evidence of additional loss of motion due to pain, 
fatigue, incoordination or weakness so as to warrant a higher 
rating under 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202, 205-206 (1995).  Further, despite the veteran's 
complaints of his knee giving way, no such instability was 
noted on examination so as to warrant a finding of more than 
slight instability.  Thus, a rating in excess of the current 
10 percent is not warranted under Diagnostic Code 5257.  

As noted earlier, the RO has rated the veteran's right knee 
disability as 10 percent disabling under Diagnostic Code 5262 
based on a finding of slight knee disability.  If the Board 
looks only to the objective clinical findings, the current 10 
percent rating appears to be adequate.  However, the Board 
notes that the veteran's complaints of knee pain have been 
consistent over the past several years, and while some of the 
medical evidence suggests that he may suffer from a general 
pain syndrome which may be of unknown etiology, his right 
knee medical history does include surgical procedures.  When 
the veteran's complaints are viewed in light of such history, 
the Board believes that a reasonable doubt exists as to 
whether the right knee impairment more nearly approximates 
moderate disability under Diagnostic Code 5262.  Accordingly, 
a 20 percent rating is warranted.  38 C.F.R. § 4.7.  Further, 
the Board believes the evidence justifies assignment of a 20 
percent rating from July 21, 1996, the initial effective date 
for the grant of service connection.  Fenderson.  

However, the clear preponderance of the evidence is against 
entitlement to a rating in excess of 20 percent.  Again, the 
clinical findings show no limitation of motion to warrant a 
rating in excess of 20 percent under Diagnostic Codes 5260 or 
5261, nor is there clear evidence of severe instability to 
warrant a rating in excess of 20 percent under Diagnostic 
Code 5257.  Moreover, even giving due credence to the 
veteran's complaints of pain, the objective evidence does not 
show marked knee disability so as to warrant a 30 percent 
rating under Diagnostic Code 5262.  

II.  Left knee

The RO has also rated the veteran's left knee disability as 
10 percent disabling under Diagnostic Code 5262, and the 
diagnostic criteria of Codes 5257, 5260 and 5261 are also for 
consideration.  However, after reviewing the claims file, the 
Board finds that the preponderance of the evidence is against 
entitlement to a rating in excess of 10 percent for left knee 
disability. 

During a September 1997 VA orthopedic examination,. pain in 
the retropatellar space was reported.  Pre-exercise range of 
motion of the left knee was found to be extension of 0 
degrees and flexion of 118 degrees, and post exercise range 
of motion of the right knee was found to be extension of 0 
degrees and flexion of 122 degrees.  X-rays of the left knee 
were negative.  The diagnosis was no chondromalacia of the 
left patella found.

On VA examination in May 1998, no edema or effusion was noted 
in the joint.  No ligamentous instability with varus or 
valgus stress was found, or with anterior-posterior drawer 
signs and Lachman's test.  No weakness was found in the 
extensor or flexor muscles.  Tenderness was found over the 
medial and lateral aspects of the retropatellar surfaces and 
on palpation of the articular surfaces of the femoral 
condyles medially and laterally.  Examination of the left 
knee for "DeLuca" requirements revealed active extension of 
0 degrees and active flexion of 125 degrees; passive 
extension of 0 degrees and passive flexion of 130 degrees; 
active range of motion following exercise was 0 degrees 
extension and 125 degrees flexion.  No guarding of movement 
was noted when range of motion testing was done.  No evidence 
of pain, fatigability, incoordination, or further loss of 
range of motion post-exercise was found.  Tenderness in the 
popliteal fossa was noted.  This was noted to be diffuse 
tenderness, not localized to any one structure.  No evidence 
of popliteal swelling was found in the joint.  Apprehension 
test was negative and patellar mobility was normal.  
McMurray's sign was negative.  The diagnosis was 
patellofemoral syndrome, and history of chondromalacia 
patella. 

The veteran does complain of left knee pain and aching (as on 
examinations in September 1997 and May 1998), and the Board 
does not doubt the veteran's assertions in this regard.  
However, while the clinical findings showed some limitation 
of motion and some evidence of pain (such as grimacing), 
these VA examinations did not document any instability, nor 
was there clinical evidence of incoordination, excessive 
fatigue or any additional limitation of motion due to pain.  
Significantly, the veteran has not undergone surgical 
procedures (as in the right knee) which might reasonably be 
viewed as increasing the pain and degree of impairment 
resulting from such pain.  

In sum, the demonstrated limitation of motion, even 
considering additional functional loss due to pain, does not 
warrant a rating in excess of 10 percent under Codes 5260 04 
5261.  Further, no more than slight instability of the left 
knee has been demonstrated to warrant a rating in excess of 
10 percent under Code 5257.  As for Code 5262, the totality 
of the evidence persuades the Board that no more than slight 
left knee disability has been shown to date, and a rating in 
excess of 10 percent under this Code is not warranted.  
Moreover, as opposed to the right knee disability issue, the 
left knee symptoms do not more nearly approximate the 
criteria for a 20 percent rating so as to warrant such a 
rating under 38 C.F.R. § 4.7, nor is the evidence pertinent 
to the left knee in a state of equipoise so as to otherwise 
permit a favorable determination under 38 U.S.C.A. § 5107(b). 

III.  Left shoulder

The veteran's service medical records indicate he injured his 
left shoulder in a fall on ice.  A diagnosis of chronic left 
posterior glenohumeral pain was rendered.  There was no 
documentation of a separation or dislocation by X-ray.  
Arthroscopic surgery was performed in November 1991, being a 
debridement of the synovial flap, after it was discovered a 
synovial flap originating from around the biceps tubercle was 
flopping into the middle glenohumeral joint and there was a 
small area in the center of the glenoid, measuring 4 
millimeters in diameter, which appeared to be arthritic.  
During follow-up a full range of motion was accomplished, and 
the veteran was returned to unrestricted activity.

An October 1996 VA examination report, which indicated X-rays 
of the left shoulder were negative, contained a diagnosis of 
status post arthroscopy of the left shoulder in November 
1991, being shaving of the synovial flap from the superior 
glenohumeral joint.

During a September 1997 VA orthopedic examination the veteran 
reported recurring left shoulder pain with use, mostly noted 
when working with his arm overhead.  Upon physical 
examination two healed non-keloid scars were found from left 
shoulder repair.  No tenderness, edema, deformity, laxity, or 
discoloration was found.  Grip strength on the left was 1 
1/2/5.  The left shoulder was exercised by ten repetitions of 
extension and flexion.  Some facial grimacing and hesitation 
were noted with exercise.  No excessive fatigue, 
incoordination, or significant further loss of range of 
motion was noted after exercise.  X-rays of the left shoulder 
were negative.  Range of motion of the left shoulder was 
found to be elevation of 160 degrees pre-exercise (with 180 
degrees being reported as normal), and 155 degrees post-
exercise; 120 degrees abduction pre-exercise (with 180 
degrees being reported as normal), and 118 post-exercise; 
internal rotation 90 degrees (with 90 degrees being reported 
as normal), and 90 degrees post-exercise; and 80 degrees 
external rotation pre-exercise (with 90 degrees being 
reported as normal), and 80 degrees post-exercise.  The 
diagnosis was status post arthroscopy of the left shoulder, 
for removal of the synovial flap from the superior 
glenohumeral joint.

On VA orthopedic examination in May 1998, the veteran 
complained of the left shoulder "catching" at 90 degrees 
abduction, above which the arm loses strength.  He also 
reported that with repetitive activity of the left arm, such 
as hauling hay or shoveling snow, he experienced increased 
left shoulder pain and decreased strength.  He was then not 
receiving any treatment, but, as noted with every issue of 
this claim, takes 2-8 Ibuprofen per day.  He also reported 
experiencing flare-ups of pain with changes in the weather, 
and reported this could affect the left shoulder for up to 
four days, about once a week.  During flare-ups he increased 
the doses of Ibuprofen and uses a heating pad.  He also 
reported a feeling of "slipping out" of the joint with 
spontaneous "popping back" by internally rotating the arm 
and extending the shoulder.  The feeling of subluxation 
occurred with reaching forward.  He reported pain lifting 
things at work, or restraining combative detainees.  He 
reported the pain was a mild ache at rest, and it was 
situated over the superior-posterior aspect of the shoulder, 
just behind the acromion.  He reported being right-hand 
dominant.

Upon physical examination no evidence of edema, effusion, 
instability, weakness, local tenderness, erythema, nor 
guarding of movement was noted.  Examination of the left 
shoulder for "DeLuca" requirements revealed active range of 
motion of 160 degrees elevation, passive range of motion of 
180 degrees elevation, and 140 degrees elevation with active 
range of motion after exercise.  Active abduction was found 
to be 160 degrees, passive abduction was 160 degrees, and 
active abduction after exercise was 170 degrees.  Active 
internal rotation was 80 degrees, passive internal rotation 
was 90 degrees, and active internal rotation after exercise 
was 90 degrees.  Active external rotation was 80 degrees, 
passive external rotation was 90 degrees and active external 
rotation after exercise was 60 degrees.  The physician 
indicated that with active elevation, there was no increase 
in pain; with abduction there was increased pain at 90-160 
degrees; with internal and external rotation there was 
increased pain at the end range.  During exercise, the 
veteran did not show evidence of pain, nor incoordination or 
excessive fatigability with exercise.  Some mild gains and 
losses were noted with active range of motion following 
active exercise.  The diagnoses were nonspecific joint pain, 
left shoulder, and status post left shoulder arthroscopy with 
superior glenoid synovial flap trimming.  The examiner noted 
that there was no evidence in the veteran's medical records 
indicating he sustained any permanent impairment from the 
left shoulder accident.  He stated that the finding of a 
synovial flap was unlikely to have been of any clinical 
significance or to have resulted from the injury.  The 
examiner further commented that removal of the flap had not 
been of any benefit and a causal relationship between the 
veteran's current pain complaint and the injury to the left 
shoulder could not be considered to exist within reasonable 
medical probability. 

Disabilities of the shoulder and arm are rated in accordance 
with 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5200-5203.  Two 
sets of ratings are given for each listed disability, 
depending on whether the disability affects the major 
(dominant) or minor shoulder and arm.  The veteran's 
disability cannot be evaluated under DC 5200, as ankylosis is 
not involved.  Ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  
Further, the veteran's disability should not be evaluated 
under DC 5202 as the medical evidence does not reveal humerus 
involvement.

As noted above, the veteran is right handed; thus, the minor 
ratings for the veteran's left shoulder disability are for 
consideration.  38 C.F.R. § 4.71a, Plate I, indicates that 
normal forward flexion of the shoulder is 0-180 degrees, with 
90 degrees being parallel to the ground; normal abduction is 
also 0-180 degrees, with 90 degrees being parallel to the 
ground; normal external rotation is 0-90 degrees, with 0 
degrees being parallel to the ground and 90 degrees being 
vertical to the ground; and normal internal rotation is also 
0-90 degrees, with 0 degrees being parallel to the ground and 
90 degrees being vertical to the ground.  

Addressing DC 5201, limitation of motion of the arm, the 
Board finds that the evidence does not reveal that motion is 
limited to the shoulder level with either active or passive 
motion, which would be required for a 20 percent evaluation 
for the minor arm.  Hence, as the symptomatology of the 
veteran's left shoulder disability does not include motion 
limited to shoulder level, a noncompensable evaluation is 
warranted.

The Board has considered 38 C.F.R. §§ 4.10, 4.14, 4.40, 4.45, 
which address functional loss due to pain, in reaching its 
conclusion in this case, see generally, DeLuca v. Brown, 8 
Vet. App.  202 (1995), but finds no clinical evidence of 
additional functional loss due to pain, or due to flare-ups, 
or fatigability or incoordination restricting use to meet the 
criteria for the next higher rating of 20 percent.  While the 
Board acknowledges the veteran's complaints of pain on motion 
and after use, the Board finds that such symptoms were 
recognized by the RO in its decision to assign the current 10 
percent ratings. 

The RO has rated the veteran's disability by analogy under DC 
5203, impairment of the clavicle or scapula, following the 
note to that code that provides that it is to be rated on 
impairment of function of a contiguous joint.  Where the 
particular disability for which the veteran is service 
connected is not listed in the Schedule For Rating 
Disabilities, it may be rated by analogy to a closely related 
disease in which not only the functions affected, but the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. §§ 4.20, 4.27; see also Lendenmann v. Principi, 3 
Vet. App. 345, 348 (1992); Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  A note to 38 C.F.R. § 4.71a provides 
that codes 5013-5024 will be rated on limitation of motion of 
the affected parts, as degenerative arthritis.  DC 5003, 
which rates degenerative arthritis, provides that when 
limitation of motion of a specific joint involved is 
noncompensable under the appropriate diagnostic code, a 10 
percent rating is for application for each such major joint 
affected by limitation of motion.  As the demonstrated 
limitation of motion is noncompensable under applicable 
diagnostic criteria discussed above, the current 10 percent 
rating is nevertheless warranted.

In sum, the Board finds that the preponderance of the 
evidence is against the assignment of a higher disability 
evaluation for status post arthroscopy, left shoulder, with 
shaving of synovial flap from superior glenoid, currently 
evaluated as 10 percent disabling.  It follows that the 
provisions of 38 U.S.C.A. § 5107(b) cannot be applied to 
allow for a favorable determination.

IV.  Right elbow

The veteran's service medical records indicate he injure his 
right elbow when a chain biter broke and hit his elbow.  The 
elbow was cut, but he apparently treated the wound himself.

During a November 1996 VA orthopedic examination the veteran 
reported that his right elbow "catches" at times, and is 
occasionally weak with flexion between 45 and 140 degrees.  
Upon physical examination, range of motion of the right elbow 
was found to be from 0 degrees to 125 degrees.  A 6 1/2 
centimeter scar, just proximal to the lateral epicondyle, 
which was noted to be non keloid, was found.  X-rays revealed 
an impression of no evidence of joint effusion and no bony 
abnormalities.  The diagnosis was history of laceration of 
the right elbow, just proximal to the lateral epicondyle.

During a September 1997 VA orthopedic examination, the 
veteran reported a binding device handle on a semi flatbed 
truck broke off and hit him in the elbow.  He reported 
recurring pain in the right elbow with use, such as shoveling 
snow or baling hay.  Range of motion testing, with ten 
repetitions of right elbow flexion and extension, revealed 
pre-exercise flexion of 126 degrees (with 145 being reported 
as normal), and 126 degrees post-exercise.  Pre-exercise 
extension was 2 degrees (with 0 degree being reported as 
normal), and post-exercise was 2 degrees.  The examiner 
indicated there was no evidence of pain reproduction in the 
right elbow, and no noted excessive fatigue, incoordination, 
or significant further loss in range of motion with exercise.  
X-rays of the right elbow were noted to be negative for 
abnormalities.  The diagnosis was no right elbow condition 
found.

During a May 1998 VA orthopedic examination, the veteran 
reported a slight indentation at the site of the scar, over 
the posterolateral aspect of the elbow.  He complained of 
intermittent pain in that area, brought on by continuous 
elbow activities, such as snow shoveling and prolonged 
writing.  He reported four flare-ups in the past six months, 
the last after throwing hay bales.  He reported the forearm 
feels tight during flare-ups, over the volar aspect as far 
distally as the wrist, and that his grip strength decreases 
at these times.  He then usually has to stop these 
activities.  Again, he takes aspirin and Ibuprofen for pain.

Upon physical examination a mildly depressed scar, measuring 
3 x 0.5 centimeters, was found on the posterolateral aspect 
of the right elbow.  The scar was found to be pale and 
nontender.  No edema or effusion was found, and no evidence 
of instability, weakness, local tenderness, erythema, or 
unusual warmth was found in the joint.  Examination of the 
right elbow for "DeLuca" purposes revealed active range of 
motion to be 125 degrees of flexion, and 130 degrees of 
passive flexion, with 140 degrees following exercise.  Active 
extension was found to be 15 degrees (-5 indicating lack of 
full extension of 5 degrees), and passive extension was -5 
degrees.  Range of motion was not accompanied by any 
objective evidence of crepitation or clicking.  No evidence 
of excessive fatigability, incoordination, or significant 
further loss of range of motion post-exercise was noted.  The 
diagnosis was nonspecific joint pain, right elbow.  

Normal range of motion of the elbow is from 0 degrees to 145 
degrees.  See 38 C.F.R. § 4.71, Plate I.

Disabilities of the elbow and forearm are rated in accordance 
with 38 C.F.R. § 4.71a, Diagnostic Codes 5205-5213.  As the 
medical evidence does not reveal ankylosis, impairment of the 
flail joint, nonunion of the radius and ulna, impairment of 
the ulna, impairment of the radius, or impairment of 
supination or pronation, DC's 5205, and 5209-5213 are not for 
application.  As the medical evidence does not reveal flexion 
limited to 100 degrees, a compensable rating under DC 5206 is 
not warranted.  As the medical evidence does not reveal 
extension limited to 45 degrees, a compensable rating under 
DC 5207 is not warranted.  As the medical evidence does not 
reveal forearm flexion limited to 100 degrees and extension 
to 45 degrees, DC 5208 is not for application.

The Board has considered 38 C.F.R. §§ 4.10, 4.14, 4.40, 4.45, 
which address functional loss due to pain, in reaching its 
conclusion in this case, see generally, DeLuca v. Brown, 8 
Vet. App.  202 (1995), but finds that pain, causing 
functional loss on use or due to flare-ups, or fatigability 
or incoordination restricting use, or loss of time from 
employment due to this condition, is not shown by the medical 
evidence.  While the Board acknowledges the veteran's 
complaints of pain on motion and after use, the medical 
evidence reveals these symptoms cause no loss of function nor 
motion.

The RO has rated the veteran's scar under 38 C.F.R. § 4.118, 
DC 7805, which rates scars based upon limitation of function 
of the parts affected.  In this case, as the scar is not 
shown to cause any limitation of motion, a noncompensable 
rating is warranted.  In every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

Accordingly, the Board finds that the preponderance of the 
evidence is against the assignment of a higher disability 
evaluation for right elbow laceration with residual scar, 
currently evaluated as noncompensable.


ORDER

Entitlement to assignment of a 20 percent rating for right 
patella chondromalacia, postoperative, with right 
anteromedial tibial tubercle transfer and fracture, right 
proximal tibia, is warranted.  To that extent, the appeal is 
granted.

Entitlement to the assignment of a disability evaluation in 
excess of 10 percent for chondromalacia, left patella, is not 
warranted.  Entitlement to the assignment of a disability 
evaluation in excess of 10 percent for status post 
arthroscopy, left shoulder, with shaving of synovial flap 
from superior glenoid, is not warranted.  Entitlement to the 
assignment of a compensable disability evaluation for right 
elbow laceration with residual scar, is not warranted.  To 
this extent, the appeal is denied. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

